UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal quarter ended: JUNE 30, 2010 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-26897 JAVO BEVERAGE COMPANY, INC. (Name of registrant as specified in its charter) DELAWARE 48-1264292 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1 VISTA, CALIFORNIA 92081 (Address of principal executive offices, including zip code) (760) 560-5286 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: NONE COMMON STOCK, PAR VALUE: $., SERIES-A JUNIOR PARTICIPATING PREFERRED STOCK, PAR VALUE $., AND RIGHTS TO PURCHASE SHARES SERIES-A JUNIOR PARTICIPATING PREFERRED STOCK, PAR VALUE $. SERIES-B PREFERRED STOCK, PAR VALUE $. (Title of class) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): YesoNoþ The number of shares outstanding of the registrant's Common Stock, $0.001 par value per share, ("Common Stock") was 300,225,259 as of July 31, 2010. JAVO BEVERAGE COMPANY, INC. Page Number PART I.FINANCIAL INFORMATION ITEM 1.Condensed Financial Statements Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 7 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3.Quantitative and Qualitative Disclosures about Market Risk 24 ITEM 4.Controls and Procedures 24 PART II.OTHER INFORMATION ITEM 1.Legal Proceedings 25 ITEM 1A.Risk Factors 25 ITEM 6.Exhibits 25 SIGNATURE PAGE 25 2 PART 1FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS JAVO BEVERAGE COMPANY, INC. CONDENSED BALANCE SHEETS June 30,2010 December 31, Unaudited ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Total cash, restricted cash and cash equivalents Accounts receivable, less allowances Inventory, net of reserve for obsolescence Prepaid expenses Total current assets Property and equipment, net Intangibles, net Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Lines of credit Accrued payroll and related benefits Accrued current portion of interest payable Warrants payable Current portion of long-term debt and capital leases Total current liabilities Long-term debt and capital leases, net of current portion Unamortized discount on long-term debt ) ) Accrued long-term interest payable Total liabilities Commitments and contingencies Stockholders' deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized, 2,362,746 shares issued and outstanding as of June 30, 2010 and December 31, 2009. 150,000 shares have been reserved for the Junior A Participating Preferred Stock. Common stock, $0.001 par value, 400,000,000 shares authorized, 299,103,342 shares issued and outstanding as of June 30, 2010; 300,000,000 shares authorized and 298,803,342 shares issued and outstanding as of December 31, 2009. Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 3 JAVO BEVERAGE COMPANY,INC. CONDENSED STATEMENT OF OPERATIONS UNAUDITED Three Months Ended June 30, Six Months Ended June 30, Gross sales $ Returns and allowances ) Net sales Cost of sales ) Gross profit Operating expenses: Selling and marketing ) General and administrative ) Total operating expenses ) Loss from operations ) Other income (expenses): Interest income Interest expense ) Gain on derivatives Other income Loss on disposal of assets ) Total other expense ) Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding, basic and diluted The accompanying notes are an integral part of these financial statements. 4 JAVO BEVERAGE COMPANY, INC. CONDENSED STATEMENTS OF CASH FLOWS UNAUDITED For the Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Non-cash items: Depreciation and amortization Gain on derivatives ) ) Deferred compensation Issuance of common stock for services Gain on forfeiture of restricted shares ) Provision for bad debt Loss on disposal of assets Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other assets ) Accounts payable and accrued expenses ) Accrued payroll and related benefits Accrued interest payable ) Net cash used in operating activities ) ) Cash flows from investing activities: Change in restricted cash Proceeds from disposal of equipment Purchases of property and equipment ) ) Net cash used in investing activities ) Cash flows from financing activities: Repayment on line-of-credit ) ) Proceeds from line-of-credit borrowing Factoring liability Proceeds from long-term debt Payment of loan fees related to long-term debt ) ) Repayment of long term debt ) Repayments under capital lease obligations ) ) Net cash provided by financing activities Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these financial statements. 5 JAVO BEVERAGE COMPANY, INC. CONDENSED STATEMENTS OF CASH FLOWS CONT’D UNAUDITED For the Six Months Ended June 30, Non-cash activities: Issuance of common stock in exchange for debt $ $ Issuance of common stock in exchange for interest due $ $ Issuance of common stock in exchange for services $ $ Return of common stock to treasury $ $ Conversion of accounts payable to line-of-credit $ $ Equipment from capital lease $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ The accompanying notes are an integral part of these financial statements. 6 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2010 NOTE 1.BASIS OF PRESENTATION In the opinion of management, the accompanying condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information, the instructions for Form 10-Q and Rule 10-01 of Regulation S-X and contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the Company's financial position as of June 30, 2010 and the results of operations for the three and six months ended and the cash flows for the six months ended June 30, 2010 and 2009. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.Management believes that although the disclosures presented are adequate to make the information not misleading, it is suggested that these condensed financial statements be read in conjunction with the financial statements and the notes included in the Company's latest annual report on Form 10-K filed with Securities and Exchange Commission on March 16, 2010. In June 2010, the shareholder approvedan increase in the authorized number of common stock to 400,000,000 from the 300,000,000 shares previously authorized. Use of Estimates The preparation of the Company’s condensed financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates, judgments and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods.Actual results could materially differ from those estimates.The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Recent Accounting Pronouncements Effective in the first quarter of 2010, the Company adopted Financial Accounting Standards Board (FASB) Accounting Standards Update (ASU) No.2010-06, Improving Disclosures about Fair Value Measurements, which expands disclosure requirements related to fair value measurements. ASU No.2010-06 requires disclosure of the amounts of and reasons for significant transfers into and out of Level 1 and Level 2 fair value measurements. This guidance also requires gross rather than net disclosures about purchases, sales, issuances and settlements relating to Level 3 fair value measurements. Disclosures about the valuation techniques and inputs used to measure fair value for Level 2 and Level 3 fair value measurements are required as well. Since ASU No.2010-06 addresses financial statement disclosures only, the adoption of this guidance did not have an impact on the Company’s financial position, results of operations or cash flows. In February 2010, the FASB issued Accounting Standards Update No. 2010-09, “Subsequent Events,” which amends ASC 855 to address certain implementation issues, including: (1) eliminating the requirement for a filer with the United States Securities and Exchange Commission (the “SEC”) to disclose the date through which it has evaluated subsequent events; and (2) refining the scope of the disclosure requirements for reissued financial statements.The provisions of the update will be effective upon issuance.The adoption of the update did not have an impact on our financial position, results of operations or cash flows. 7 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2010 NOTE 2.ACCOUNTS RECEIVABLE As of June 30, 2010 and December 31, 2009, the Company’s accounts receivable were: June 30, 2010 December 31, 2009 Accounts receivable $ $ Allowance for doubtful accounts ) ) $ $ Allowance for doubtful accounts June 30, 2010 December 31, 2009 Beginning balance $ $ Write-offs Bad debt expense Ending balance $ $ NOTE 3.INVENTORY Inventory consists of the following at June 30, 2010 and December 31, 2009. June30, 2010 December 31, 2009 Raw materials $ $ Finished goods Reserve for obsolescence ) ) $ $ NOTE 4.PROPERTY AND EQUIPMENT Property and equipment consists of the following at June 30, 2010 and December 31, 2009. June 30, 2010 December 31, 2009 Production and other equipment $ $ Leasehold improvements Office equipment Vehicles Construction-in-process Total cost Less accumulated depreciation ) ) $ $ During the three months ended June 30, 2010 and 2009 depreciation expenses totaled $882,860 and $741,081, respectively.For the six months ended June 30, 2010 and 2009 depreciation expenses totaled $1,752,834 and $1,450,085, respectively. 8 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2010 NOTE 5.INTANGIBLE ASSETS Intangible assets include loan costs of $3,250,479, net of amortization of $1,465,743, or $1,784,736.The loan costs related to the promissory note debt are being amortized over the life of the loan; sixty-six months, five years or eight years.The loan costs related to the 2008 factoring fee and the 2010 refinance of the equipment loan are being amortized over the three year contract term. Amortization expense for these loans costs for the three months ended June 30, 2010 and 2009 was $72,597 and $49,792, respectively.For the six months ended June 30, 2010 and 2009 amortization expense was $143,536 and $53,870, respectively. In 2005, the Company entered into a five-year contract to be the primary liquid coffee provider for a group purchasing organization owned by a large contract foodservice operator.In connection with that contract, the Company agreed to pay the group purchasing organization a $900,000 conversion fee that is being amortized based on the quantity of product sold over the term of the contract.The agreement was modified in April 2007 to include iced dispensed products and extended the terms of the agreement through 2012, therefore, the remaining conversion fee is being amortized through the end of the amended contract. The Company recorded an amortization expense for the conversion fee for the three months ended June 30, 2010 and 2009 of $37,938 and $38,814, respectively.The amortization expense for the six months ended June 30, 2010 and 2009 was $70,305 and $72,348, respectively.The conversion fee net of the $473,483 accumulated amortization is reported on the balance sheet as part of the Company’s intangible assets. In 2008, the Company entered into one year exclusivity period contracts with three regional convenience store chains.The Company paid for the installation of 1,050 machines at a cost of $183,718.The installation costs were fully amortized in 2009. For the three and six months ended June 30, 2009, the amortization expense for these installation costs was $32,267 and $78,197, respectively. Intangible assets, net as of June 30, 2010 December 31, 2009 Loan fees $ $ Conversion fee Installation costs Accumulated amortization ) ) Net intangibles $ $ Intangible amortization is projected as follows: July 2010 to June 2011 $ July 2011 to June 2012 July 2012 to June 2013 July 2013 to June 2014 July 2015 to June 2015 Thereafter $ 9 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2010 NOTE 6.LINES OF CREDIT In April 2009, the Company entered into financing arrangements with two of its equipment providers.The terms of the arrangement provide for the Company to make principal and interest paymentsextending to April of 2011.The interest rates are 10% and 12% per annum on the outstanding balance.As of June 30, 2010, the outstanding balances were $1,356,250 and $308,521. In April 2009, the Company paid off its $4,777,000 working capital line of credit balance through Wells Fargo Bank, N.A.The line matured in July 1, 2009 and was not renewed.The company incurred $29,740 in interest expense on the line for 2009. In October 2008, the Company entered into a financing arrangement with a factoring company.The terms of the lending facility provide for the Company to receive advance funding of up to 75% on the balance of its receivables up to $6,000,000.In September 2008, the Company paid a due diligence fee of $29,500 which is being amortized over the life of the contract, 36 months.The Company pays a 0.465% administrative fee for factoring a specific receivable for each thirty (30) day period the receivable is outstanding plus interest at three percent over prime. As of June 30, 2010, the rate was 6.25%, on the amount advanced by the factoring based on the days the receivables is outstanding.In addition, the factoring facility allows the Company, at its option, to receive as an advance an additional 25% of the eligible receivables.This optional advance must be repaid over a 13 week period before it can be advanced again.The Company pays a 0.5% draw down fee and interest of 0.467% per diem on the outstanding balance for the optional advance. The amount owed on the factoring line as of June 30, 2010 was $2,047,168.The factoring fees paid by the Company for the three months ending June 30, 2010 and 2009 were $91,651 and $80,422 respectively.The factoring fees paid for the six months ending June 30, 2010 and 2009 were $155,303 and $135,662, respectively. NOTE7.LONG-TERM DEBT AND CAPITAL LEASE OBLIGATIONS Senior Convertible Debt In April 2009, pursuant to a modification agreement to the Senior Convertible Debt agreement, the Company notified the Senior Convertible Debt holders that the Company intended to redeem the Senior Convertible Debt and related warrants using the proceeds from its private offering.The Company’s Senior Convertible Debt was redeemed in April 2009 in accordance with the terms of a modification agreement. In 2005, the Company issued a $50,000 promissory note bearing 10% interest per year and maturing in 2010.The Company also issued 150,000 shares of restricted common stock and recognized a debt discount of $26,451, which was amortized over the life of the note.The principal of $25,000 plus accrued interest of $12,500 was due in February 2010. To date $10,000 has been paid with the remainder anticipated to be paid over the next few months.The remaining $25,000 plus interest was due in July 2010. The Company has paid $10,000 toward the payment of this debt and anticipates paying the remainder over the next several months.These defaults have not triggered the maturity of any of the Company’s other debt. 10 JAVO BEVERAGE COMPANY, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2010 NOTE7.LONG-TERM DEBT AND CAPITAL LEASE OBLIGATIONS (Continued) Senior Subordinated Promissory Notes From late December 2008 to April 2009, the Company entered into Securities Purchase Agreements with certain accredited investors for the sale of an aggregate of $22.5 million in principal of senior subordinated promissory notes and an aggregate of 102.5 million shares of the Company’s Common Stock.With the exception of the private equity firm, discussed below, all other investors received a promissory note in the amount of their investment plus five shares of restricted common stock per dollar invested.The Company relied on exemption from registration pursuant to Rule 506 of Regulation D of the Securities Act of 1933 for the issuance of restricted common stock in connection with its debt offering. Of the $22.5 million invested in senior subordinate promissory notes, $12.0 million was received from a private equity firm. The private equity firm investor received an eight year promissory note for $12.0 million and 50,000,000 shares of the Company’s restricted common stock in accordance with its securities purchase agreement. In connection with the private debt offering, the Company also entered into a professional services agreement with a private equity firm.Pursuant to the services agreement, the Company engaged the private equity firm to provide financial and management consulting services to the Company and paid $500,000 for consulting services provided by it to the Company prior to the closing of the funding.Under the services agreement, in consideration of the consulting services to be provided by the private equity firm during the term of the agreement, the Companyagreed topay the private equity firm an annual management fee of $100,000, which will be payable in quarterly installments.The Services Agreement terminates by its terms on March 31, 2014.The Company has capitalized the $500,000 consulting service fee as an intangible asset and will amortize it over the period of the loan.The annual management fee will be expensed over the related period of the services. The Company also agreed to appoint a representative of the private equity firm investor to the Company’s Board of Directors prior to the first meeting of the Board of Directors following the closing of the funding.The Companyagreed to nominate the investor’s representative to serve on the Company’s Board of Directors so long as the investor continues to hold certain agreed amounts of outstanding shares and outstanding principal under the notes; but not beyond the tenth anniversary of the closing of the financing.Mr. Scott Dickey was nominated and elected to the Company’s Board of Directors in June 2009.Additional details are disclosed in the Form 8-K filed April 10, 2009. In connection with the private equity investment of $12.0 million in this private debt offering, the Company recorded a debt discount of $4,321,183 on the promissory note which is being amortized as additional interest over the period of the note.The discount was determined using the relative fair value of the promissory note and the restricted common stock issued in connection with the debt offering.The effective interest rate including the discount amortization is approximately 13.95%. 11 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2010 NOTE 7.LONG-TERM DEBT AND CAPITAL LEASE OBLIGATIONS (Continued) In connection with the other $10.5 million investment in this private debt offering, the Company determined that the best accounting treatment of the 52.5 million shares of stock issued was to use the relative fair value method to calculate the discounted fair value of the debt and amortize the discount over the life of the debt on an effective interest basis.The Companyissued $10.5 million in notes payable and recorded a debt discount of $4,232,424, which is being amortized as an additional non-cash interest expense over the eight-year period of the promissory notes at an effective compound interest rate of approximately 12.9%. As a part of the $10.5 million raised, Company board members at the time, Mssrs. Baker, Beard, Carlton and Hackett, investeda total of $2,600,000 or $2.0 million, $100 thousand, $200 thousand and $300 thousand, respectively and received a promissory note for the amount of their investment plus five shares per dollar investedfor a total of 13,000,000 shares of the Company’s restricted common stock in the same ratio as other similar investors. Mr. Baker is no longer a board member. These Senior Subordinated promissory notes bear simple interest at the rate of 10% per annum, are payable upon demand at any time on or after January 1, 2017, and may be prepaid by the Company without penalty at any time.Interest under the notes is payable in consecutive quarterly installments beginning on April 1, 2009 and principal and interest become payable in quarterly installments commencing on April 1, 2012.The obligations represented by the notes and the payment of the principal and interest on the Notes are subordinate and subject to certain existing promissory notes issued by the Company in private placement offerings conducted from 2002 to 2005, capital leases, senior debt and certain other permitted indebtedness. The Company recorded interest expense in connection with its Securities Purchase Agreements of $2,245,608 for the six months ended June 30, 2010.The interest expense is made up of accrued interest on the notes of $1,115,754, non-cash amortization of its debt discount of $1,006,015 and amortization of loan fees of $123,839.For the six months ended June 30, 2009 interest expense was $1,144,116 and is made up of accrued interest on the notes of $651,316, non-cash amortization of its debt discount of $445,539 and amortization of loan fees of $47,261. Additional details of these actions are set forth in the Company’sForm 8-K filed January 26, 2009. Senior Subordinated 12% Notes In November 2009, the Company entered into a Securities Purchase Agreement for Senior Subordinate promissory notes with the private equity firm noted above.The private equity firm investor received sixty-six month promissory notes for $4.0 million and 15,000,000 shares of the Company’s restricted common stock in accordance with its securities purchase agreement. These Senior Subordinatedpromissory notes bear simple interest at the rate of 12% per annum, are payable upon demand at any time on or after January 1, 2017, and may be prepaid by the Company without penalty at any time. As part of this transaction the Company agreed to and subsequently nominated and elected Mr. Stanley L. Greanias to its board of directors.Mr. Greanias was elected on March 9, 2010 and filed the appropriate Form 3 disclosure on March 12, 2010. As part of the November 2009 transaction, the private equity firm committed to advance, at the Company’s election and subject to certain conditions up to another $3.5 million, under similar terms to fund debt service on their $12.0 million Senior Subordinated promissory notes funded in April 2009.The Company would issue additional promissory notes and 3.75 shares of common stock for every dollar funded on this commitment. 12 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2010 NOTE 7.LONG-TERM DEBT AND CAPITAL LEASE OBLIGATIONS (Continued) In April 2010, this commitment was used to fund the interest due to the private equity firm.The private equity firm investor received sixty-one month promissory notes for a total of $295,890 and 1,109,589 shares of the Company’s restrictedcommon stock in accordance with its securities purchase agreement.In 2009, the Company incurred $58,000 of interest expense in connection with this debt and $31,649 in non-cash accretion expense of the $1.8 million debt discount recorded as part of the transaction, paying an effective interest rate of 12.7%.In the six months ended June 30, 2010, the Company incurred $118,356 of interest expense in connection with these debts and $48,796 in non-cash accretion expense. Additional details of these actions are set forth in the Company’s Form 8-K filed November 19, 2009 and on April 5, 2010. Long-term debt matures as follows: June 2010 to May 2011 $ June 2011 to May 2012 June 2012 to May 2013 June 2013 to May 2014 June 2014 to May 2015 Thereafter Less current portion ) $ NOTE 8.WARRANT LIABILITY AND OTHER DERIVATIVE GAIN In April 2009, the Company retired 5,980,098 warrants from the Senior Convertible debt holders; 3,167,599 warrants with a $1.95 strike price and 2,812,499 warrants with a $2.24 strike price. For the remaining 551,292 warrants, the June 30, 2010 value was determined to be $2,441.This was determined using the Black-Scholes option pricing model with 126.16% stock volatility, 532 days remaining to exercise, an interest rate of 1.00%,the strike prices, and the quarter end closing stock price of $0.09. The Company recorded non-cash other derivative income of $7,036 and of $25,517 for the six months ended June 30, 2010 and 2009, respectively. 13 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2010 NOTE 9.ISSUANCES OF STOCK AND STOCK OPTIONS PREFERRED STOCK ISSUANCES As of June 30, 2010, the Company has not issued any preferred shares.See Subsequent Events Note 12. COMMON STOCK ISSUANCES In June 2009, the Company issued 5,000,000 shares of forfeitable restricted common stock as compensation to its four executive officers and a senior employee as part of a periodic review of executive and key employee compensation and retention.The Company recorded a non-cash deferred compensation expense of $1,350,000 or $0.27 per share.The deferred compensation is being amortized as a non-cash compensation expense over the five year vesting period for the shares.The forfeitable shares vest 60% in June 2012, 20% in June 2013 and 20% in June 2014.For the three months and six months ended June 30, 2010, the Company recorded a non-cash compensation expense of $396,485 and $477,872, respectively.The following table shows the summary of activity during the current year. Original expense $ Accelerated expense Forfeiture reversal ) Revised expense $ In June 2010, the Company issued 300,000 in restricted common stock as compensation for service for board participation.Mr. Stanley L. Greanias received 150,000 shares and Coffee Holdings, LLC received 150,000 shares for the services of Mr. Scott P. Dickey.The Company recorded compensation expense of $33,000 in connection with the issuances. In July 2010, as part of the severance agreement with Mr. Cody C. Ashwell, the Company issued 277,397 shares of restricted common stock that had been previously forfeited.The Company accrued an expense of $27,238 for the issuance of the stock. COMMON STOCK FORFEITURES In March 2010, the four executive officers of the Company forfeited to the Company 1,109,589 unvested shares of restricted common stock granted in 2009.In connection with the forfeiture, the Company recorded a gain of $36,297.The following table shows information regarding the outstanding equity awards at June 30, 2010 for our named executive officers: 60% 20% Issued Forfeited Remaining June 2012 June 2013 Gary A. Lillian ) Richard A. Gartrell ) William E. Marshall ) Total ) Mr. Ashwell’s 1,722,603 unvested shares were vested as part of his severance agreement in May 2010.In connection with the vesting of shares, the Company accelerated the remaining deferred compensation expense of $315,406. In addition, Mr. Ashwell will receive his monthly salary and medical benefits through May 2011 and in July 2010, the Company issued 277,397 shares of restricted common stock as part ofthis severance agreement. The Company accrued a payroll expense of $320,833 and a benefit expense of $20,973, or a $341,806 total liability for these costs. STOCK OPTIONS No stock options were issued during the reporting periods of this report. 14 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2010 NOTE 10.FAIR VALUE MEASUREMENTS The Company uses fair value measurements under the three-level valuation hierarchy for disclosures of fair value measurement and enhances disclosure for fair value measures. The three levels are defined as follows: · Level 1inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. · Level 2inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the assets or liability, either directly or indirectly, for substantially the full term of the financial instruments. · Level 3inputs to the valuation methodology are unobservable and significant to the fair value. The following table present the liabilities measured at fair value on a recurring basis as of June 30, 2010 by level with the fair value hierarchy. Level 1 Level 2 Level 3 Total Promissory notes $ Warrants $ $ The following table summarizes the Level 3 liabilities changes in fair value of the Company’s promissory notes and warrants as of June 30, 2010: Promissory Notes Warrants Balance at December 31, 2008 $ $ Promissory notes paid in 2009 – net ) Income from change of indexed stock price ) Issuance of notes with debt premium – net Unamortized debt premium ) Accretion of debt premium Balance December 31, 2009 $ $ Promissory Notes Warrants Balance at December 31, 2009 $ $ Income from change of indexed stock price ) Issuance of notes with debt premium Unamortized debt premium ) Accretion of debt premium Balance at June 30, 2010 $ $ The Company determined the value of its promissory notes based on a discount from the face value for the interest rate and delayed payment terms in addition to other facts and circumstances at the end of June 2010 and 2009. The Company carries the warrant onits balance sheet as a liability at fair value determined by using the Black Scholes option pricing model. As of June 30, 2010, the factors used in the valuation of the warrantswere the Company’s common stock price of $0.09, interest rate of 1.00%, 532 days remaining and volatility percentage of126.16%. 15 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2010 NOTE 11.RELATED PARTY TRANSACTIONS JAVO DISPENSER, LLC In 2005, the Company entered into a seven year rental agreement with Javo Dispenser, LLC (“LLC”) to rent liquid concentrate dispensers for placement at its customer locations.The LLC is a Delaware limited liability company owned by Company directors Mssrs. Hackett and Solomon, three former directors and three other Company shareholders.The Company’s Chief Financial Officer serves, without remuneration of any kind, as the General Manager of the LLC.The LLC has agreed to acquire, as needed, up to $2,000,000 worth of liquid dispensers, which are then rented to the Company.The term of the rental agreement extends to 2010 and, at the end of the term the Company has the right to acquire the dispensers for nominal consideration of $1.00. The LLC operating agreement and rental agreement with the Company are attached as an exhibit. As of June 30, 2010, the LLC has purchased 896 dispensers, of which 854 are still in service.The Company incurred dispenser rental expense of $182,040 for the three months ended June 30, 2010 and 2009 and of $364,080 for the six months ended June 30, 2010 and 2009, respectively.Presented below are the Condensed Balance Sheets as of June 30, 2010 and December 31, 2009, and the Statements of Operations for the three and six month periods ended June 30, 2010 and 2009, respectively.As of June 30, 2010 and 2009, the Company owed Javo Dispenser, LLC $680,695 and $291,237, respectively. JAVO DISPENSER, LLC. CONDENSED BALANCE SHEETS As of June 30, 2010 andDecember 31, 2009 (UNAUDITED) June 30, December 31 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND MEMBER EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Long-term debt Total liabilities Member Equity Total liabilities and member equity $ $ 16 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2010 NOTE 11.RELATED PARTY TRANSACTIONS (Continued) JAVO DISPENSER, LLC. CONDENSED STATEMENTS OF OPERATIONS UNAUDITED Three Months Ended June 30, Six Months Ended June 30, Rental Income $ Operating expenses General and administrative ) Total operating expenses ) Income from operations Other income (expenses) Interest expense ) Net Income $ STOCK ISSUANCE In April 2010, the Company issued 1,109,589 shares of common stock andpromissory notes in the aggregate amount of $295,890 to Coffee Holdings, LLC.The promissory note interest rate is 12% and is due in a balloon payment of principal and interest in sixty-six months or October 2015.The loan was the first advance on the $3.5 million commitment from Coffee Holdings, LLC.The loan proceeds were used to pay the quarterly interest due on April 1, 2010 on the $12 million promissory note due to the same investor. In May 2010, Mr. Cody Ashwell’s 1,722,603 unvested shares became vested as part of his severance agreement.In connection with the vesting of shares, the Company’s accelerated the remaining deferred compensation expense of $315,406. NOTE 12.SUBSEQUENT EVENTS On July 1, 2010, the Company issued 236,274 preferred shares as an in-kind payment of $1 per share dividend on its Series B Preferred stock.The issuance increased the number of shares outstanding to 2,599,020. In July 2010, the Company issued 1,121,916 shares of common stock andpromissory notes in the aggregate amount of $299,178 to Coffee Holdings, LLC.The promissory note interest rate is 12% and is due in a balloon payment of principal and interest in fifty-eight months orApril 2015.The loan was the second advance on the $3.5 million commitment from Coffee Holdings, LLC.The loan proceeds were used to pay the quarterly interest due on June 30, 2010 on the $12 million promissory note due to the same investor. In July 2010, the Company issued 277,397 shares of restricted common stock as part of severance compensation to its former CEO.The Companyaccrued an expense of $27,238 related to the issuance. 17 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the Company's financial statements and related notes included in this report and, except for historical information, may contain forward-looking statements within the meaning of applicable federal securities law. FORWARD-LOOKING STATEMENTS The Private Securities Litigation Reform Act of 1995 (the "Act") provides a safe harbor for forward-looking statements made by or on behalf of the Company. The Company and its representatives may from time to time make written or oral forward-looking statements, including statements contained in this report and in our other filings with the Securities and Exchange Commission (the "SEC"). These statements use words such as "believes," "expects," "intends," "plans," "may," "will," "should," "anticipates," and other similar expressions. All statements that address operating performance, events, or developments that the Company expects or anticipates will occur in the future, including statements relating to volume growth, share of sales or statements expressing general optimism about future operating results, are forward-looking statements within the meaning of the Act. The forward-looking statements are based on management's current views and assumptions regarding future events and operating performance. We cannot assure that anticipated results will be achieved since actual results may differ materially because of risks and uncertainties. We do not undertake to revise these statements to reflect subsequent developments. Management cautions that these statements are qualified by their terms and/or important factors, many of which are outside the control of the Company and involve a number of risks, uncertainties and other factors that could cause actual results and events to differ materially from the statements made, including but not limited to the following: · The impact of rapid or persistent fluctuations in the price of coffee beans; · Fluctuations in the supply of coffee beans; · General economic conditions and conditions which affect the market for coffee; · The effects of competition from other coffee manufacturers and other beverage alternatives; · Changes in consumption of coffee; · The Company’s ability to generate sufficient cash flows to support capital plans and general operating activities; · The introduction of new competitive products; · Laws and regulations and/or changes therein including changes in accounting standards, taxation requirements (including tax rate changes, new tax laws and revised tax law interpretations), environmental laws andchanges in any food and drug laws, especially those that may affect the way in which the Company’s products are marketed and/or labeled and/or sold; · The Company’s ability to penetrate new markets; · The terms and/or availability of financing and the actions of the Company’s creditors; · Unforeseen economic and political changes; · The Company’s ability to make suitable arrangements for the co-packing of certain of its products; · Volatility of stock prices may restrict opportunities; · Unilateral decisions by distributors and other customers to discontinue buying all or any of the Company’s products that they are purchasing at this time. The foregoing list of important factors and other risks detailed from time to time in the Company’s reports filed with the SEC is not exhaustive. You are strongly encouraged to consider these factors when evaluating forward-looking statements in this report. The Company undertakes no responsibility to update any forward-looking statements contained in this report. OVERVIEW The Company is a manufacturer of coffee and tea concentrates, drink mixes, and flavor systems serving the food service, food and beverage manufacturing, and retail industries. Javo employs proprietary brewing technology to produce fresh brewed coffees and teas that are flavorful, concentrated and stable and offers a variety of beverage concentrates that may be dispensed on-demand from equipment similar to fountain juice and soda dispensers.The Company’s coffee and tea concentrates arrive at the operator in refrigerated bag-in-box packages ready for loading into dispensers that serve hot and over-ice beverages on an as-needed basis.For food service industry customers, it combines great tasting coffees, teas and specialty beverages with the added convenience and efficiency of dispenser-based systems. For food and beverage manufacturers and retailers looking for authentic coffee and tea flavor for their packaged foods and ready-to-drink beverages, Javo supplies customized beverage formulations, extracts and flavors. 18 MANAGEMENT AND BOARD OF DIRECTORS In March 2010, Mr. Stanley L. Greanias was nominated and elected to the Company Board of Directors.In May 2010, Stanley L. Greanias became the CEO of the Company.Mr. Greanias brings vast experience in the coffee industry developed while serving in executive roles withcoffee companies including several executive positions at Sara Lee Corporation.Mr. Greanias was Vice President of Sara Lee Corporation and the Chief Executive Officer of Sara Lee Coffee and Tea, North America. The following is a comparative table of income statements for the quarter ended June 30, 2010 and 2009.Below is a discussion and analysis of the period-over-period changes. Three Months Ended Change in June 30, Comparative 3 Months 2010-2009 % Gross Sales $ $ $ 3.0% Returns and Allowances ) ) ) 22.9% Net Sales ) -0.5% Cost of sales ) ) ) 10.6% Gross Profit ) Gross profit % of net sales 39.6% 45.7% -6.1% Operating expenses: Selling and marketing ) ) -39.8% General and administrative* ) ) ) 35.0% Total operating expenses ) ) ) 7.8% Loss from operations** ) ) ) 73.0% Other income (expenses): Interest income ) -97.7% Interest expense*** ) ) -70.9% Gain from derivatives**** ) -87.1% Other income ) -99.9% Loss on disposal ofassets ) ) -64.6% Total other expense ) ) -59.4% Net loss $ ) $ ) $ -33.9% *For the three months ended June 30, 2010, general and administrative expenses include $715,636 in salary, benefit and non-cash stock compensation expense related to the severance agreement for Cody C. Ashwell, former CEO. **For the three months ended June 30, 2010, general and administrative expenses includes non-cash stock expense of $239,079, non-cash deferred compensation expense of $342,644 and non-cash depreciation and amortization expense of $920,798 for a total of non-cash charges of $1,502,521. Adding back these non-cash expenses the Company’s showed non-GAAP loss from operations of $60,943 in the second quarter 2010.For the three months ending June 30, 2009 the comparative non-GAAP profit from operations without non-cash items was $171,085. ***For the three months ended June 30, 2010, interest expense of $1,527,995 includes non-cash amortization for the Senior Subordinated Promissory Notes of $662,746. Excluding the non-cash amortization of debt discount and amortization of financing fees, the Company’s interest expense for the first quarter 2010 was $784,775. ****For the three months ended June 30, 2010, gain from derivatives is non-cash expense related to change in Black-Scholes value of warrants to purchase shares of the Company’s Common Stock.The warrants have original strike prices ranging from $1.79 to $2.24 per share and expire on December 15, 2011. 19 GROSS SALES In the second quarter of 2010, the Company achieved gross sales (revenue) of $7.3 million, an increase of $212 thousand, or 3.0% growth, over the same period in 2009.The Company’s 2010 second quarter gross sales of hot and iced dispensed products were $6.7 million, an increase of 3.4% over dispensed sales of$6.5 million in the same period of 2009.The Company owns 5,525 dispensers and estimates that customers using its coffee and tea products own an additional 6,260 dispensers.The Company’s non-dispensed gross sales for the three months ended June 30, 2010 were $574 thousand compared to $580 thousand for the same period the prior year, a decrease of 1% from the same period in 2009. The Company will see continued seasonality in its quarterly gross sales as iced coffee sales are higher in the second and third quarters and hot coffee sales are higher in the first and fourth quarters of the year. MARKETING ALLOWANCES, DISCOUNTS AND RETURNS In the second quarter 2010, the Company’s marketing allowances, discounts and returns were $1.3 million, an increase of $239,000 versus the same period in the prior year.This increase reflects the Company'shigher sales to national account customers which earn negotiated pricing adjustments when the Company sells its products into these networks. GROSS PROFIT MARGIN The Company’s gross profit was $2.38 million and gross profit margin was 39.6% of net sales for the quarter ended June 30, 2010 compared to 45.7% of net sales for the quarter ended June 30, 2009. The decline in gross margin was due to increased cost of goods for coffee beans, sugar and certain packaging materials and increased expensefor removal, refurbishment, shipping and re-installation of dispensers from low through-put locations to more productive locations. SELLING AND MARKETING EXPENSES Selling and marketing expenses for the quarter ended June 30, 2010, were $804 thousand compared to $1.33 million in the same quarter in 2009.The reduction was the result of an initiative by the Company to improve efficiency of its selling efforts by eliminating its least productive practices and cost centers.More specifically the decrease of $531 thousand or 39.8% was attributable to a reduction of $260 thousand for payroll and benefits, decreased expenditures for tradeshow expenses, printing costs and sales supplies of $117 thousand, decreased travel and entertainment expenses of $149 thousand and a decrease in variable marketing and promotion expenses of $5 thousand.Selling and marketing expenses in the quarter ending June 30, 2010 have declined as a percentage of net sales to 13.4% from 22.1% in the same quarter last year or a 8.7 percentage point improvement. GENERAL AND ADMINISTRATIVE EXPENSES General and administrative expenses for the quarter ended June 30, 2010 were $3.1 million compared to $2.3 million in the same quarter in 2009. The increase of $815 thousand or 35.0% was due to one-time severance expenses for salary, benefits and stock vesting and issuances of $716 thousand, and an increase in depreciation expense of $90 thousand. General and administrative expense for the second quarter of 2010 included non-cash depreciation and amortization expense of $883 thousand, non-cash expense for deferred compensation in connection with stock issuances of $239 thousand, amortization of previously paid retention bonuses of $125 thousand and $343 thousand non-cash amortization of deferred stock compensation. The general and administrative expenses for the second quarter 2010 included one-time severance expenses for the departure of our former CEO which breaks down as follows: $373 thousand in payroll and benefits costs payablethrough May 2010, $315 thousand for the write-off of unamortized non-cash deferred compensation due to vesting of shares and $27 thousand in non-cash stock issuance expense. OTHER INCOME/EXPENSES The Company recorded $1.5 million in net other expense for the quarter ended June 30, 2010 compared to $3.8 million in net other expense for the same quarter in 2009. The decrease in other expense of $2.3 million was primarily due tothe decrease in interest expense of $3.7 million and a decrease in other income of $1.4 million both the result of debt restructuring. 20 NET LOSS The net loss for the Company for the quarter ended June 30, 2010 was $3.1 million compared to a net loss of $4.7 million for the same quarter in 2009, a difference of $1.6 million. The difference is primarily due to a decrease in interest expense of $3.7 million offset by a decrease in other income of $1.4 million due to the debt restructuring. The following is a comparative table of income statements for the six months ended June 30, 2010 and 2009.Below is a discussion and analysis of the period-over-period changes. Six Months Ended Change in June 30, Comparative 6 Months 2010-2009 % Gross Sales $ $ $ 4.7% Returns and Allowances ) ) ) 30.5% Net Sales ) 0.0% Cost of sales ) ) ) 6.2% Gross Profit ) Gross profit % of net sales 40.0% 43.5% -3.5% Operating expenses: Selling and marketing ) ) -29.7% General and administrative* ) ) ) 21.2% Total operating expenses ) ) ) 3.6% Loss from operations** ) ) ) 22.3% Other income (expenses): Interest income ) -98.5% Interest expense*** ) ) -55.3% Loss from derivatives**** ) -72.4% Other income ) -97.3% Gain/(loss) on disposal ofassets ) ) -70.8% Total other expense ) ) -44.3% Net loss $ ) $ ) $ -21.3% *For the six months ended June 30, 2010, general and administrative expenses include $716,636 in salary, benefit and non-cash stock compensation expense related to the severance agreement for Cody C. Ashwell, former CEO. **For the six months ended June 30, 2010, general and administrative expenses includes non-cash stock expense of $455,466, non-cash deferred compensation expense of $342,664 and non-cash depreciation and amortization expense of $1,823,139 for a total of non-cash charges of $2,611,249.Adding back these non-cash items the non-GAAP loss from operations was $712,932 for the first six month of 2010.For the six months ending June 30, 2009 the comparative non-GAAP loss from operations without non-cash items was $493,056. ***For the six months ended June 30, 2010, interest expense of $2,904,322 includes non-cash amortization for the Senior Subordinated Promissory Notes of $1,254,298. Excluding the non-cash amortization of debt discount and amortization of financing fees, the Company’s interest expense for the first quarter 2010 was $1,650,024. ****For the six months ended June 30, 2010, loss from derivatives is non-cash expense related to change in Black-Scholes value of warrants to purchase shares of the Company’s Common Stock.The warrants have original prices ranging from $1.79 to $2.24 per share and expire on December 15, 2011. 21 GROSS SALES In the first half of 2010, the Company achieved gross sales (revenue) of $12.3 million, an increase of $550 thousand, or 4.7% growth, over the same period in 2009.The Company’s 2010 first half gross sales of hot and iced dispensed products were $11.4 million, an increase of 6.7% over dispensed sales of $10.7 million in the same period of 2009.This increase was primarily the result of an increase in the number of installed dispensing locations at the beginning of the quarter compared to the same period in the prior year.The Company owns 5,525 dispensers and estimates customers serving its products own an additional 6,260 dispensers. The Company’s non-dispensed product gross sales for the six months ending June 30, 2010 were $821 thousand compared to $990 thousand in the same period prior year, a decrease of 17.1% from the same period in 2009. MARKETING ALLOWANCES, DISCOUNTS AND RETURNS In the first half of 2010, the Company’s marketing allowances, discounts and returns were $2.4 million, an increase of $553 thousand versus the same period in the prior year.Marketing allowances represented 19.2% of gross sales in the first six months of 2010 versus 15.4% for the same six months in 2009.This increase reflects the Company'shigher sales to national account customers which earn negotiated pricing adjustments when the Company sells its products into these networks. GROSS PROFIT MARGIN The Company’s gross profit was $3.98 million and gross profit margin was 40.0 % of net sales for the six months ended June 30, 2010 and 43.5% of net sales for the six months ended June 30, 2009.The decline in gross margin was due to increased cost of goods for coffee beans, sugar and certain packaging materialsandincreased expense related toremoval, refurbishment,shipping and re-installation of dispensers from low through-put locations to higher productity locations. SELLING AND MARKETING EXPENSES Selling and marketing expenses for the six months ended June 30, 2010, were $1.7 million compared to $2.5 million in the same quarter in 2009.The decrease of $722 thousand or 29.7% was attributable to a decrease of $386 thousand for payroll and benefits, decreased expenditures for tradeshows, printing costs and sales supplies of $190 thousand and decreased travel and entertainment expenses of $194 thousand offset by an increase in variable marketing and promotion expenses of $48 thousand.Selling and marketing expenses in the six months ended June 30, 2010 have declined as a percentage of net sales to 17.2% from 24.5% in the same six months last year or a 7.3 percentage point improvement. GENERAL AND ADMINISTRATIVE EXPENSES General and administrative expenses for the six months ended June 30, 2010 were $5.6 million compared to $4.6 million in the same six months in 2009. The increase of $977 thousandwas primarily due to one time expenses of $716 thousand recorded in connection with the severance agreement with our former CEO, increased depreciation expense of $224 thousand and an increase in personal property taxes of $70 thousand. General and administrative expense for the six months ended June 30, 2010 included non-cash depreciation and amortization expense of $1.8 million, non-cash compensation expense related stock issuances of $445 thousand, amortization of previously paid retention bonuses of $125 thousand and write-off of the non-cash of deferred compensation related vesting shares issued for services. The general and administrative expenses for the six months ended June 30, 2010 included one-time severance expenses for the departure of our former CEO which breaks down as follows $373 thousand in payroll and benefits costs payablethrough May 2011, $315 thousand for the write-off of unamortized non-cash deferred compensation due to vesting of shares and $27 thousand in non-cash stock issuance expense. OTHER INCOME/EXPENSES The Company recorded $2.9 million in net other expense for the six months ended June 30, 2010 compared to $5.2 million in net other expense for the same six months in 2009. The decrease in other expense of $2.3 million was primarily due to the decrease in interest expense of $3.6 million, and a decrease of $1.3 million in other income both the result of restructuring of debt. NET LOSS The net loss for the Company for the six months ended June 30, 2010 was $6.2 million compared to a net loss of $7.9 million for the same six months in 2009, a difference of $1.7 million. The difference is primarily due to a decrease of$3.9 millionin interest expense and a decrease of $1.3 million in other income both the result of restructuring of debt and severance expenses for our former CEO of $716 thousand. 22 LIQUIDITY AND CAPITAL RESOURCES The Company owned 5,525 dispensers and estimated its customers owned an additional 6,260 dispensers serving its products inlocations such as 7-Eleven, Compass/Foodbuy, Med Assets Supply Chain Systems, Consorta, Amerinet, Premier Healthcare and multiple other leading convenience stores, hotel, hospital, health care, and casino customers. The Company has experienced net losses and negative cash flows from operations since inception through June 30, 2010; it has an accumulated deficit of $83.6 million and has consumed cash from operations and financing in excess of $39.6 million.It has financed operations since inception primarily through capital contributions, related-party loans, and private-placements of its Common Stock and debt offerings and net sales. The Company anticipates that its current cash and cash equivalents, receivable financing, funding from its $3.5 million debt service commitment,as well as expected cash flows from increased sales and gross profits in the remainder of 2010 will provide adequate capital to fund operations and required capital expenditures. In March 2010, the executives forfeited 1.1 million shares of unvested common stock so that the Company could use those shares to fund $295 thousand of its $3.5 million commitment for debt service payment due on its eight year notes due in April 2010.The Company intends to continue to use the $3.5 million commitment to fund the quarterly debt service payments on a portion of the eight year notes.The Company has partially paid a promissory note issued in 2005 for a principal amount of $25,000 plus accrued interest of $12,500 which was due in February 2010.This default has not triggered the maturity of any of the Company’s other debt and the Company intends to pay this note in August 2010. The Company used $1.4 million from cash and cash equivalents in operating activities in the six months ending June 30, 2010, versus using $4.5 million in the same period in 2009.The decrease in cash used during 2010 is related primarily to the improved results from operations, an increase in receivables offset by reductions in inventory and a net increase in payables. FACTORS AFFECTING QUARTERLY PERFORMANCE The Company has experienced variations in sales from quarter to quarter due to the sales mix of its products and a variety of other factors including consumer buying trends, marketing programs, seasonality and weather; therefore, the results of any quarter are not necessarily indicative of the results that may be achieved for the full fiscal year.The iced dispensed sales are expected to be greater in the spring and summer, while the hot dispensed sales are expected to be greater in late fall, winter and early spring. CRITICAL ACCOUNTING POLICIES Application of Critical Accounting Policies Application ofthe Company's accounting policies requires management to make certain judgments and estimates about the amounts reflected in the financial statements. Management uses historical experience and all other available information to make these estimates and judgments, although materially differing amounts could be reported under different conditions or if there are changes in the assumptions and estimates. Estimates are used for, but not limited to, the accounting for the allowance for doubtful accounts, inventory allowances, impairment costs, depreciation and amortization, warranty costs, taxes, calculation of debt discount and contingencies. Management has identified the following accounting policies as critical to an understanding ofits financial statements and/or as areas most dependent on management's judgments and estimates. Revenue Recognition The Company recognizes gross sales when persuasive evidence of an arrangement exists, title transfer has occurred, the price is fixed or readily determinable, and collection is probable.It recognizes revenue in accordance with Accounting Standards Update No. 2009-13 "Revenue Recognition." Net sales are recorded after sale returns, discounts and allowances, which are estimated at the time of shipment based upon historical data.The Company recorded $2,363,075 and $1,810,524 in discounts, allowances and returns for the first half of 2010 and 2009, respectively. Stock-Based Compensation Compensation costs for all share-based awards to employees are measured based on the grant date fair value of those awards and recognized over the period during which the employee is required to perform services in exchange for the award (generally over the vesting period of the award). In June of 2009, the Company issued 5,000,000 in forfeitable common stock to employees. The shares vest over a 5-year period with the first vesting in the third year.In March 2009, the executive returned 1,109,589 shares of the restricted common stock to the Company.The Company reported non-cash stock expense related to the 2007 option grants of $477,872, and $624,467 in 2010 and 2009, respectively. The Company reported non-cash compensation expense of $250,000, during the first six months of 2010. The Company recorded an additional $33,000 expense related to the issuance of 300,000 shares of restricted common stock for director compensations.The Company did not issue any employee options in 2010. 23 In the second quarter, the Company recorded an expense of 27,238 for the issuance of 277,397 shares of restricted common stock as part of severance compensation to Mr. Cody C. Ashwell, its former CEO.In addition, in May 2010 Mr. Ashwell’s 1,722,603 unvested shares became vested as part of his severance agreement.In connection with the vesting of shares, the Company’s accelerated the remaining deferred compensation expense of $315,406. OFF-BALANCE SHEET ARRANGEMENTS In 2005, the Company entered into a seven year rental agreement with Javo Dispenser, LLC (“LLC”) to rent liquid concentrate dispensers for placement at its customer locations.The LLC is a Delaware limited liability company owned by Company directors Mssrs. Hackett and Solomon, three former directors and three other Company shareholders.The Company’s Chief Financial Officer serves, without remuneration of any kind, as the General Manager of the LLC.The LLC agreed to acquire, as needed, up to $2,000,000 worth of liquid dispensers, which are then rented to the Company on terms that the Company believes at the time entered into was arm’s length and no less favorable than could be obtained from an unaffiliated supplier.The term of the rental agreement extends to 2010 and, at the end of the term the Company has the right to acquire the dispensers for nominal consideration of $1.00. The Company believes that the terms of this agreement are fair and are consistent with the terms that would be obtained in an arm’s length transaction with non-related parties. As of June 30, 2010, the LLC had purchased 896 dispensers with 854 of them still in service.The Company incurred dispenser rental expense of $364,080 for the six months ended June 30, 2010 and 2009, respectively. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company’s market risks relating to its operations result primarily from changes in commodity prices and the ability to pass along those cost increases through customer price increases.The Company does not use financial instruments or commodity contracts in hedging transactions or for trading purposes, although it does make forward commitments to buy coffee beans to mitigate these risks, as described below. Green coffee prices are subject to substantial price fluctuations due to various factors including weather and political and economic conditions in coffee-producing countries.Gross profit margins can be impacted by changes in the price of green coffee.The Company enters into commitments with coffee brokers to purchase, on a forward-looking basis, commercial grade coffees, which give us significant flexibility in selecting the date of the market price and timing of delivery.Depending on demand and the condition of the coffee markets, Javo will generally make commitments for one to nine months ahead; as of June 30, 2010, the Company had commitments for green coffee and soluble into the third quarter of 2010 for approximately $1.4 million.If the Company does not take possession of the committed coffee as schedule the Company will incur a monthly storage fee of approximately $0.01 per pound per month until delivered. ITEM 4.CONTROLS AND PROCEDURES Disclosure Controls and Procedures As of June 30, 2010, the Company management, under the supervision and with the participation of the Company's Chief Executive Officer and Chief Financial Officer, carried out an evaluation of the effectiveness of the design and operation of the Company's disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934). The Company’s chief executive officer and chief financial officer have concluded that, as of the end of the period covered by this report, the Company’s disclosure and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as amended) were effective, based on the evaluation of these controls and procedures required by Rule 13a-15(b) or 15-d-15(b) of the Securities Exchange Act of 1934, as amended. Changes in Internal Control Over Financial Reporting There have been no changes in the internal controls that occurred during the Company’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. 24 PART IIOTHER INFORMATON ITEM 1. LEGAL PROCEEDINGS At the present time the Company has no material pending legal proceedings.However, from time to time, the Company may become involved in various litigation matters arising out of the normal conduct of its business, including litigation relating to commercial transactions, contracts, employment disputes and other matters. In the opinion of management, it is not expected that any such litigation would have a material effect on our financial position, results of operations or cash flows. ITEM 1A.RISK FACTORS There have been no material changes from the risk factors disclosed in our 2009 Form 10-K. ITEM 6. EXHIBITS 31.1Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1Certification of the Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2Certification of the Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned in the City of Vista, California, on August 9, 2010. Javo Beverage Company, Inc., a Delaware corporation By: /s/ Stanley L. Greanias Stanley L. Greanias Its:Chief Executive Officer By: /s/ Richard A. Gartrell Richard A. Gartrell Its:Chief Financial Officer 25
